Citation Nr: 0705014	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for shell fragment 
wound residuals of the left arm.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1944 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1997 and later by 
the Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO).  The Board remanded the case for 
additional development in December 2003.  The requested 
actions have since been completed, and the case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  Service connection for shell fragment wound residuals of 
the left arm was previously denied by the RO in July 1995.  
The veteran was notified in writing of the decision, but he 
did not initiate an appeal within the applicable time limit.   

2.  Evidence received subsequent to the July 1995 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for shell fragment wound residuals of 
the left arm.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied entitlement to 
service connection for shell fragment wound residuals of the 
left arm is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for shell fragment wound residuals of the left 
arm.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in October 2001, April 2004 and November 2005 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The Board also notes that the veteran has been informed 
through letters, rating decisions, and statements of the 
case, of the definition of new and material evidence, and 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In addition, the letters 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, he was 
afforded an adequate period of time to respond to the letter, 
and his case was subsequently readjudicated.  He has not 
complained of any prejudice as a result of the timing of the 
letter.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).  The 
appellant contends that the RO committed error in refusing to 
reopen and grant his claim for service connection for shell 
fragment wound residuals of the left arm.

The appellant's claim for service connection was previously 
denied by the RO in July 1995 on the basis that the service 
medical records were negative for any complaint of treatment 
of shrapnel wounds to the left arm, and it was not found at 
separation.  The veteran was notified in writing of the 
decision, but he did not initiate an appeal within the 
applicable time limit.   

The previously considered evidence included the veteran's 
service medical records which were negative for any 
references to a shrapnel wound of the left arm or shoulder.  
The report of a separation examination showed that the 
veteran reported that he had a perforated ear drum due to a 
mortar burst, but there is no mention of any wounds to the 
left arm.  The veteran's discharge record specifically 
indicated that he had sustained no wounds in combat.  

Also of record was a claim form filed by the veteran in 
February 1946 in which he made references to a perforated ear 
drum claimed as due to mortar fire, but which contains no 
mention of a shell fragment wound of the left arm or 
shoulder.  

Finally, the previously considered evidence included a VA 
hospital summary dated in March 1958 which shows that the 
veteran was treated for a complaint of a mass on the left 
shoulder which had been present for the past year and had 
slowly increased in size.  Past history was negative.  On 
physical examination there was a 3 centimeter soft mass on 
the left arm.  The veteran was taken to the operating room 
where a lipoma of the left arm was removed.  The final 
diagnosis was lipoma left arm, treated, improved.  The record 
does not contain any mention of a shrapnel wound of the left 
arm.   

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  A final rating or Board decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1995 decision, which was the only final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

The additional evidence which has been presented includes 
written statements by the veteran in which he reported having 
sustained shell fragment wounds in service.  However, these 
assertions are cumulative and redundant, essentially 
duplicating his assertions made at the time of the previous 
denial.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Other additional evidence which has been presented consists 
of the report of a VA scars examination which reflects that 
the veteran reported a history of a shrapnel fragment wound 
of his left shoulder which was unknown at the time in World 
War II, but which was removed in 1947 after his shoulder 
swelled.  On examination, he had a scar in the posterior left 
shoulder which was 1.5" by 1/16".  A VA muscles examination 
also dated in May 1997 and prepared by the same examiner 
contains essentially the same information.  The report 
indicates that the veteran gave a history of apparently 
having had a shrapnel wound in his left shoulder but he was 
unaware of this until the shoulder began to swell in 1947 at 
which time it was removed.  The pertinent diagnosis was 
status post shrapnel fragment wound, left shoulder, with 
minimal involvement of muscles of the shoulder girdle.   

The veteran also presented a photograph of a Purple Heart 
Medal which he asserts was presented to him as a result of 
shrapnel wounds of the left arm and shoulder suffered during 
combat in the Battle of the Bulge.  

After reviewing the entire record, the Board concludes that 
the evidence received subsequent to the July 1995 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for shell fragment wound residuals of 
the left arm.  The Board notes that the veteran's 
presentation of a photocopy of a Purple Heart Medal is not 
supported by his Separation record which lists his medals and 
awards, but does not include an award of a Purple Heart.  
Moreover, the Board notes that according to the veteran's own 
account, he was not aware of having sustained a shell 
fragment wound while he was in service.  He developed 
symptoms sometime after service, and concluded that the 
symptoms must have been attributable to a previously unknown 
combat injury.  However, the veteran is not qualified to 
render such a medical decision.  Lay persons such as the 
veteran are not competent to give a medical opinion as to 
diagnosis or causation.  Therefore, the testimony is not new 
and material evidence, and is insufficient to reopen the 
claim. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, the Board notes that the combat presumptions 
cannot substitute for competent evidence linking a current 
disorder to service.  While section 1154(b) relaxes the 
evidentiary burden for a combat veteran, it is important to 
note to what section 1154(b) pertains.  "Section 1154(b) 
deals with the question whether a particular disease or 
injury was incurred or aggravated in service -- that is, what 
happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required." Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  The Board also notes that the VA 
examiner who expressed a belief that the scar on the 
veteran's arm was related to a shell fragment wound in 
service clearly was not aware of the post service surgery for 
removal of a lipoma.  Therefore, as that VA opinion was based 
on a misunderstanding of the facts, it has no probative 
value.  See Kightly v. Brown, 6 Vet.App. 200 (1994).  The 
additional evidence is not "new" and "material," as defined 
in 38 C.F.R. § 3.156(a), and the veteran's claim for service 
connection shell fragment wound residuals of the left arm is 
not reopened.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for left arm shrapnel wound 
residuals and the petition to reopen is denied.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


